NO. 07-10-0094-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 APRIL 26, 2010
                         ______________________________

                          FRANCISCO M. RODRIGUEZ, JR.,

                                                            Appellant

                                           v.

                                THE STATE OF TEXAS

                                                     Appellee
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2008-420,828; HON. CECIL PURYEAR, PRESIDING
                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Francisco M. Rodriguez, Jr. (appellant) appeals his conviction for aggravated

sexual assault. By letter dated April 5, 2010, we informed him that his notice of appeal

was untimely.    We also afforded him until April 15, 2010, to provide us with any

information he could to assist us in determining whether we had jurisdiction over the

appeal. In response, appellant moved for an extension of time to file his notice of

appeal. We dismiss the appeal for want of jurisdiction.
        To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX. R. APP. P. 26.2(a). In the case at bar, appellant was sentenced on

October 27, 2009. The latest date upon which the notice could have been timely filed at

bar, assuming that a motion for new trial was filed properly, approximated January 25,

2010.    However, appellant filed his notice on March 30, 2010.           Thus, it was late.

Furthermore, the time to seek an extension of the deadline lapsed as well. TEX. R. APP.

P. 26.3 (allowing for the extension of time to file a notice of appeal, “if within 15 days

after the deadline for filing the notice of appeal, the party: (a) files in the trial court the

notice of appeal; and (b) files in the appellate court a motion complying with Rule

10.5(b)).”

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notice and

motion to extend time to file notice being untimely, we have no jurisdiction over the

matter, deny the requested extension, and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.



                                                   Brian Quinn
                                                   Chief Justice

Do not publish.




                                              2